
	
		III
		111th CONGRESS
		1st Session
		S. RES. 379
		IN THE SENATE OF THE UNITED STATES
		
			December 17, 2009
			Mrs. Gillibrand
			 submitted the following resolution; which was referred to the
			 Committee on Foreign
			 Relations
		
		RESOLUTION
		To express the sense of the Senate
		  regarding the protection of intellectual property rights for clean energy and
		  environmental technology.
	
	
		Whereas the development and deployment of innovative clean
			 energy and environmental technology is critical to addressing global climate
			 change;
		Whereas intellectual property rights are a key driver of
			 investment and research and development in, and facilitate global deployment
			 of, clean energy and environmental technology;
		Whereas efforts to weaken intellectual property rights for
			 clean technology would undermine the environmental objectives of climate change
			 negotiations by reducing incentives for investment, innovation, and clean
			 energy and environmental technology deployment required to meet those
			 objectives;
		Whereas weakened intellectual property right protections
			 relating to clean energy and environmental technology could pose a substantial
			 competitive risk to United States businesses and United States workers and
			 inhibit the creation of new green jobs and the transition to a green economy
			 for the 21st century; and
		Whereas climate action presents a significant opportunity
			 for international cooperation on clean technology development and deployment,
			 with substantial environmental and economic benefits for all countries: Now,
			 therefore, be it
		
	
		That it is the sense of the Senate
			 that the President of the United States should pursue opportunities for
			 international cooperation in technology deployment, and should act to ensure
			 that any treaty or other accord resulting from negotiations of the United
			 Nations Framework Convention on Climate Change, done at New York on May 9, 1992
			 (or a successor agreement) does not weaken or undermine international legal
			 rules and obligations in effect as of the date of enactment of this Act
			 relating to the protection and enforcement of intellectual property rights for
			 energy and environmental technology, including—
			(1)wind, solar,
			 biomass, geothermal, hydro, landfill gas, natural gas, marine, trash
			 combustion, fuel cell, hydrogen, microturbine, nuclear, clean coal, electric
			 battery, alternative fuel, alternative refueling infrastructure, advanced
			 vehicle, electric grid, and energy efficiency-related technologies; and
			(2)any other
			 technologies covered by such an agreement.
			
